Title: To Thomas Jefferson from Thomas Munroe, 4 February 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                  T Munroe’s best respects & sends for the Presidents signature a blank requisition, together with a rough Sketch of outstanding claims against the public buildings—Some of those to whom the $2374 are due are, doubtless much more needy than the others, but It will probably not be an easy matter to avoid murmuring if a discrimination be made—
                  
                  
                  
                  
                                       
                            
                            Monday 4 feb. 1805.
                        
                  
                     Claims against the public buildings
                           
                              John Haydock
                              
                              $240.
                              
                              for work & expenses at stone quarries in Virga.
                           
                           
                              Jno. Weaver
                              
                              37.
                              82
                              Ditto
                           
                           
                              Simeon Mead
                              
                              41.
                              25
                              Carpenters work
                           
                           
                              James Martin
                              
                              37.
                              
                              Blacksmiths work
                           
                           
                              George L. Claire
                              
                              129.
                              30
                              for Sand deld at Capl.
                           
                           
                              Thomas Taylor
                              
                              112.
                              46
                              hauling stone from wharf
                           
                           
                              roll Labourers
                              Decem
                              173.
                              47
                              
                           
                           
                              Ditto
                              Novem
                              487.
                              82
                              
                           
                           
                              roll Masons
                              nov & Decem
                              495.
                              73
                              
                           
                           
                              Clarke & Weirick
                              
                              150.
                              00
                              painting &c roof P. Ho.
                           
                           
                              Wm. Nevill
                              about
                              
                                 470.
                              
                              
                              for foundation stone
                           
                           
                              
                              
                              2,374.
                              85
                              
                           
                        
                     
                     all the claimants above mentioned have been very urgent; most of them, I believe, are much in want of their money—. 
                     In addition to the above there is some due to Contractors for freestone—viz
                           
                              Cooke & Brent
                              1000.
                              
                              }
                              who say they are very desirous of getting their money, but is presumable they can wait without much inconvenience, if the president should not chuse to draw, at this time, as much money from the Treasury as all outstanding debts Amt to
                           
                           
                              R & W Stewart
                              1250.
                              
                           
                           
                              James M. Robertson
                              1500 
                              
                              
                           
                           
                              and other persons for sundries about
                              
                                 500 
                                 
                              
                              
                           
                           
                              
                              4250 
                              
                              
                              
                              
                           
                           
                              
                              
                                 2374.
                              
                              
                                 85
                              
                              
                              
                           
                           
                              
                              6624.
                              85
                              
                              
                           
                        
                     
                  
               